Citation Nr: 1720467	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder, on an extraschedular basis, from October 4, 2007 to June 10, 2008.

2. Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder, on a schedular or extraschedular basis, from June 11, 2008 to the present.

3. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy.

4. Entitlement to an increased rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Allen T. Fenley, Attorney




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

This matter came before the Board in January 2013, at which time the Board granted a 50 percent rating for the Veteran's depression from October 4, 2007, to June 11, 2008, but remanded the remaining matters for treatment records and VA examinations.  There has been substantial compliance with the remand and no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was also before the Board in January 2013.  In March 2017, the RO granted a TDIU, effective October 4, 2007, the date the Veteran filed his claim for service connection for depression.  As this constitutes a full grant, the TDIU claim is no longer in appellate status before the Board.  Regardless of the denials herein, the Veteran should understand that he is receiving 100 percent compensation based on that TDIU award and this decision will not change that nor will it affect the significant retroactive award he received as a result of the TDIU grant.  The Veteran has also already been granted special monthly compensation from March 1, 2012 to July 1, 2012 and from October 22, 2014 onward. 




FINDINGS OF FACT

1. From October 4, 2007 to June 10, 2008, the Veteran did not have any symptoms from his depression disorder not contemplated by the 50 percent schedular rating.   

2. From June 11, 2008 to the present, the Veteran's depression has been manifested by panic attacks weekly, difficulty establishing or maintaining relationships, disturbances of motivation and mood, chronic sleep impairment, and impaired memory, but not intermittently illogical speech, impaired impulse control, suicidal or homicidal ideation, spatial disorientation, an inability to establish and maintain effective relationships, or comparable symptoms.  

3. The Veteran's diabetes is managed by oral hypoglycemic agents and a restricted diet, along with mild peripheral neuropathy, but the condition does not require regulation of activities and has not resulted in annual hospitalizations.  

4. The Veteran's hypertension is manifested by diastolic pressure that is, on average, 100 or less, and systolic pressure that is, on average, 160 or less, and requires continuous medication for control. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the service-connected depression on an extraschedular basis from October 4, 2007 to June 10, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a rating in excess of 50 percent for the service-connected depression from June 11, 2008 to the present have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016). 

3. The criteria for a rating in excess of 20 percent for the service-connected diabetes mellitus with peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016). 

4. The criteria for a rating in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations (38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 4.119, 4.130, Diagnostic Codes 7101, 7913, 9434) were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

The Board finds that VA's duties to notify and assist have been met.  The Veteran, his wife, and his representative have not raised issues with the duties to notify or assist, and no evidence was received after the March 2017 Supplemental Statement of the Case.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist). 


Increased Rating for Depression 

Initially, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected depression on an extraschedular basis prior to June 11, 2008.  The Veteran's depression was manifested by symptoms that are addressed by the rating criteria, such as chronic sleep impairment, depressed mood, anxiety, panic attacks, suspiciousness, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and disturbances in mood and motivation.  There is no indication he has any symptoms not encompassed by the rating criteria.  To the extent that the Veteran's depression interfered with employment, the Veteran was awarded a TDIU, effective October 4, 2007.  Accordingly, a higher rating on an extraschedular basis is not warranted. 

The Veteran further contends that he is entitled to a rating in excess of 50 percent from June 11, 2008 to the present for his depression.  VA treatment records during this period consistently show that the Veteran experienced depression, anxiety, intrusive thoughts, isolation, hypervigilance, sleep impairment, limited judgment/insight, and fair memory.  They also showed that he denied hallucinations, delusions, and suicidal ideation.

The Veteran was afforded several VA mental disorder examinations throughout the period on appeal.   During the June 2008 VA examination, the Veteran reported experiencing nightmares, sleep impairment, anxiety, irritability, and depression.  He also reported having a good relationship with his wife and children.  A mental status examination revealed a warm disposition, normal eye contact, no apparent thought disorder, and normal communication.  He denied having hallucinations, delusions, and homicidal or suicidal ideation.  
During the October 2014 VA examination, the Veteran reported having a close relationship with his wife and three children, and occasionally socializing with friends and the Columbian association.  The examiner documented the following symptoms: depression, anxiety, chronic sleep impairment, diminished interest or pleasure in activities, decreased appetite, feelings of worthlessness, difficulty concentrating, energy loss, panic attacks that occur weekly or less often, mild memory loss, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.  He concluded that the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity.  

In light of the lay and medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent.  His depression disorder is predominantly manifested by symptoms that warrant a 50 percent rating.  Specifically, he experiences panic attacks weekly, difficulty establishing or maintaining relationships, disturbances of motivation and mood, chronic sleep impairment, and impaired memory.  The evidence does not show that his depression has caused intermittently illogical speech, impaired impulse control, suicidal or homicidal ideation, spatial disorientation, or any comparable symptoms.  He has also not demonstrated an inability to establish and maintain effective relationships.  Indeed, the evidence throughout the entire period shows that he maintains a good relationship with his wife and adult children.  While he does experience isolation and disinterest in activities, the Veteran also reports having a few friends and occasionally frequenting the Columbian Association.  Moreover, while the Veteran reported having some difficulty with personal hygiene during bouts of depression, he reported that they are infrequent.  The Board does not find that these symptoms, in light of the Veteran's disability picture as a whole, warrant a 70 percent rating or higher.  Accordingly, the claim for a rating in excess of 50 percent from June 11, 2008 to the present is denied.  

Moreover, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his service-connected depression on an extraschedular basis.  The Veteran's depression is manifested by symptoms that are addressed by the rating criteria, such as chronic sleep impairment, depressed mood, anxiety, panic attacks, suspiciousness, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and disturbances in mood and motivation.  To the extent that the Veteran's depression interfered with employment, the Veteran was awarded a TDIU, effective October 4, 2007.  Accordingly, a higher rating on an extraschedular basis is not warranted. 


Diabetes with peripheral neuropathy

The Veteran contends that he is entitled to a higher rating for his service-connected diabetes mellitus, which is currently rated at 20 percent for the entire period on appeal. 

The Veteran has been afforded several VA examinations to assist in assessing the severity of his diabetes.  In June 2008, the examiner noted that the Veteran had been hospitalized one time since September 1999 for a hypoglycemic reaction.  He documented that the Veteran was on a starch free diet and one tablet of Metformin twice per day.  It was noted that the Veteran had erectile dysfunction of a multifactorial etiology, and it was impossible to determine what role the diabetes mellitus had in its development. 

In October 2014, the examiner reported that the Veteran's diabetes was managed by a restricted diet and oral hypoglycemic agents, required less than two visits per month to a diabetes care provider, and caused no episodes of ketoacidosis or hypoglycemic reactions that required hospitalization in the last 12 months.  He noted that the Veteran has peripheral neuropathy, hypertension, and a cardiac condition related to his diabetes mellitus.  The examiner opined that the Veteran's diabetes is poorly controlled and he needs to be on insulin, which will then require monitoring of activities to avoid hypoglycemic episodes.  He reported that the Veteran's diabetes and hypertension affect his daily activities, causing him to be dyspneic and fatigued after minimal activity.  

The Veteran's medical records through February 2017 are associated with the record and do not indicate, however, that the Veteran has been prescribed insulin or regulation of activities.  The records also do not show biweekly visits to a diabetic care provider or ketoacidosis or hypoglycemic reactions requiring hospitalization.  In fact, a February 2017 record documents that the Veteran is on hypoglycemic agents, and the 90 day care goal was that the Veteran would "adhere to prescribed medications as ordered" and "adhere to nutritional instructions as recommended by the dietician to maintain a steady blood glucose level."

In light of the evidence the Board finds that the Veteran's diabetes mellitus does not warrant a rating in excess of 20 percent.  While the October 2014 examiner stated that insulin and regulation of activities will be necessary to manage the Veteran's diabetes, the Veteran's medical records, through February 2017, do not show that the Veteran is actually being treated with insulin or regulation of activities.  Moreover, the evidence does not show that the Veteran's diabetes requires biweekly visits to a diabetic care provider or ketoacidosis episodes or hypoglycemic reactions requiring hospitalization.  While the Veteran's diabetes has also caused peripheral neuropathy, the evidence does not show that the neuropathy warrants a compensable rating at this time, as his symptoms are mild.  A non-compensable disability is considered part of the diabetic process and does not warrant a separate evaluation.  Finally, complications associated with the Veteran's diabetes have been separately evaluated, including coronary artery disease (100 percent), hypertension (10 percent), loss of use of the left upper and lower extremity, status post stroke (100 percent), and left facial droop status post stroke (10 percent).  

The Board further finds that the Veteran is not entitled to a higher rating on an extraschedular basis.  The Veteran's symptoms are explicitly addressed by the rating criteria and all associated conditions have been separately rated. 


Hypertension

The Veteran contends that he is entitled to a rating in excess of 10 percent for his hypertension.  The Veteran's medical records do not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

He has been afforded several VA examinations to assist in assessing the severity of his hypertension.  In June 2008, his blood pressure levels were 160/100, 150/100, and 155/102.  It was noted that he was taking three medications to manage his hypertension.  In October 2014, his blood pressure levels were 144/84, 140/80, and 140/80.  The examiner indicated that he had been hospitalized in March 2012 for a myocardial infarction and had a stent placed.  He also reported that the Veteran did not have a history of diastolic pressure that is predominantly 100 or more.  

Accordingly, because the evidence does not that the Veteran has diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for any period on appeal.  

The Board further finds that the Veteran is not entitled to a higher rating on an extraschedular basis.  The Veteran's symptoms are explicitly addressed by the rating criteria and all associated conditions have been separately rated. 

















[Continued on Next Page]
ORDER

Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder, on an extraschedular basis, from October 4, 2007 to June 10, 2008, is denied.

Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder, on a schedular or extraschedular basis, from June 11, 2008 to the present, is denied.

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy is denied.

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


